7 Ill. App. 2d 16 (1955)
128 N.E.2d 594
Christine De Salvo, Appellee,
v.
Thomas De Salvo, Appellant. Christine De Salvo, Defendant in Error,
v.
Thomas De Salvo, Plaintiff in Error.
Gen. Nos. 46,565, 46,601.
Illinois Appellate Court  First District, First Division.
June 13, 1955.
Rehearing denied September 12, 1955.
Released for publication September 15, 1955.
Herbert M. Wetzel, and Arthur Frankel, for appellant and plaintiff in error.
Demetri M. Spiro, of counsel.
Nathan M. Gomberg, for appellee and defendant in error.
Sidney D. Missner, of counsel.
(Abstract of Decision.)
Opinion by PRESIDING JUSTICE BURKE.
Decrees and orders affirmed.
Not to be published in full.